Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments on pages 7-11  with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on the reference combination being applied currently. Please see below for further details.

Applicant's arguments on page 10 filed 12/02/2020 have been fully considered but they are not persuasive. Applicant does not include the limitations “the extent of fat suppression is adjusted to a desirable value, instead of increasing too much” in claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "too much" in claim 1 is a relative term which renders the claim indefinite.  The term "too much" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear from the claim language what entails the “too much” and therefore, the claim is considered indefinite.
	Claims 2-9 and 16-17 are rejected for depending on claim 1.

The term "too much" in claim 13 is a relative term which renders the claim indefinite.  The term "too much" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear from the claim language what entails the “too much” and therefore, the claim is considered indefinite.
	Claims 14-15 are rejected for depending on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5, 7, 10, 13-14, and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Yumiko (JP 2004-089515, herein referred to as Yumiko), in view of Yui (US 2008/0238422).

Regarding claim 1, Yumiko teaches a magnetic resonance imaging (MRI) apparatus comprising: 
	a magnet, gradient magnetic field coils and at least one radio frequency (RF) coil disposed to define an imaging volume and connected to control circuits including at least one processor programmed [Claim 1 teaches an MRI apparatus including static and gradient magnetic field generators and at least one radio frequency (RF) coil disposed to define an imaging volume and connected to control circuits. See also rest of reference.] to
	set a pulse sequence having a pre-pulse for fat suppression and a pulse train for acquiring echo data [Fig. 4, wherein the pulse sequence includes a pre-pulse for fat suppression 115 and a pulse train 102a-102n for acquiring echoes 107a-107n. See also Fig. 3. See also rest of reference.], the pulse sequence being provided with a plurality of dummy pulses between the pre-pulse and the head of the pulse train [¶0018 and ¶0020, wherein the echoes 107a-107e from pulses 102a-102e are cancelled and are used to wait until the spins go from a transient state to a stationary state.  Therefore, pulses 102a-102e are dummy pulses. See Fig. 3 and 4. See also rest of reference.]; 
	setting the number of said dummy pulses so as to set an application time period during which dummy pulses are applied thereby setting an extent of fat suppression [¶0018-0022, wherein the pulse sequence was designed so that there are pulses 102a-102e, that are discarded or put into high-frequency regions of the k-space, before excitation pulses with zero phase encoding 102f-102i so that a desired level of fat suppression is acquired in the center of the k-space. See also rest of reference.]; 
	apply an RF pulse and a gradient magnetic field based on the pulse sequence, exhibiting said adjusted extent of fat suppression, to a test object so as to acquire the echo data [Fig. 4, wherein the pulse sequence is applied and ¶0022. See also Fig. 3. See also rest of reference.]; and 
	reconstruct an image of the test object from the acquired echo data [Claim 1, wherein an image is reconstructed from the acquired data. See also rest of reference.].
	However, Yumiko is silent in teaching adjust an extent of fat suppression to a desirable value, instead of increasing the extent of fat suppression too much, by adjusting the number of said dummy pulses so as to adjust an application time period during which dummy pulses are applied.
	Yui, which is also in the field of MRI, teaches adjust an extent of fat suppression to a desirable value, instead of increasing the extent of fat suppression too much, by adjusting the number of said dummy pulses so as to adjust an application time period during which dummy pulses are applied [¶0066, wherein an arbitrary number of dummy pulses can be used and the number of dummy pulses will correspond to a number of dummy pulses needed to obtain a sufficient amount of fat saturation. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Yumiko and Yui teaches that it is known to use differing amounts of dummy pulses between a fat suppression pulse and data acquisition sequences so that sufficient fat suppression can occur [Yui - ¶0066] and Yumiko teaches that it is preferred, not mandatory, to set a certain amount of dummy acquisitions between a fat suppression pulse and data acquisition sequences [Yumiko - ¶0022. See also rest of reference.] and that the invention of Yumiko is not restricted to the embodiments disclosed [Yumiko - ¶0020. See also rest of reference.]. Therefore, it would have been obvious to try adjusting the number of said dummy pulses so as to adjust an application time during which dummy pulses are applied, to acquire an image that shows a fat saturation that is sufficient for the scenario, wherein different amounts of dummy pulses would be necessary in different scenarios so that a sufficient fat saturation is obtained.

Regarding claim 2, Yumiko and Yui teach the limitations of claim 1, which this claim depends from.
	Yumiko further teaches wherein the pulse train includes a plurality of excitation pulses [¶0022, wherein pulses 102f-102n are used to acquire data. See Fig. 4. See also Fig. 3.], an interval between each of the plural excitation pulses equals an interval between each of the plural dummy pulses [Fig. 3 and 4, wherein the interval between dummy pulses 102a-102e are the same as the intervals between pulses 102f-102n.].

	Yui further teaches the application time for the plural dummy pulses can be adjusted by means of a change in the number of the dummy pulses [¶0066, wherein an arbitrary number of dummy pulses can be used and the number of dummy pulses will correspond to a number of dummy pulses needed to obtain a sufficient amount of fat saturation. The number of dummy pulses will correspond to the application time of the dummy pulses, See Fig. 6. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Yumiko and Yui teaches that it is known to use differing amounts of dummy pulses between a fat suppression pulse and data acquisition sequences so that sufficient fat suppression can occur [Yui - ¶0066] and Yumiko teaches that it is preferred, not mandatory, to set a certain amount of dummy acquisitions between a fat suppression pulse and data acquisition sequences [Yumiko - ¶0022. See also rest of reference.] and that the invention of Yumiko is not restricted to the embodiments disclosed [Yumiko - ¶0020. See also rest of reference.]. Therefore, it would have been obvious to try adjusting the number of said dummy pulses so as to adjust an application time during which dummy pulses are applied, to acquire an image that shows a fat saturation that is sufficient for the scenario, wherein different amounts of dummy pulses would be necessary in different scenarios so that a sufficient fat saturation is obtained.

Regarding claim 5, Yumiko and Yui teach the limitations of claim 1, which this claim depends from.
	Yumiko further teaches wherein the pre-pulse is a CHESS pulse which frequency selectively makes vertical magnetization of fat fall by a flip angle of substantially 90 degrees [¶0027, wherein a CHESS pulse is used as the fat suppression pulse 115.], and the application time for the plural dummy pulses is an interval between the CHESS pulse and the head of the pulse train [Fig. 3 and 4 and ¶0018, ¶0020, wherein the pulse sequence was designed so that there are dummy pulses 102a-102e before excitation pulses with zero phase encoding 102f-102i and after CHESS pulse 115. Claim 2 also teaches wherein the aforementioned control means adjusts the amount of encoding phases of the aforementioned gradient magnetic field so that the aforementioned nuclear magnetic resonance signal detected in transient state before magnetization of the aforementioned observation part reaches the aforementioned stationary state may be assigned to a high frequency region of a k-space. See also rest of reference.].

Regarding claim 7, Yumiko and Yui teach the limitations of claim 1, which this claim depends from.
	Yumiko further teaches wherein the pulse train is a pulse train such that echo data corresponding to a phase encoding quantity of zero is acquired at first [¶0018 and Fig. 3-4, wherein pulse 102f is considered the head of the pulse train because echo 107f is the first echo that is not discarded and it used to fill the middle of the k-space with zero phase encoding. See also rest of reference.].

Regarding claim 10, Yumiko teaches a magnetic resonance imaging (MRI) apparatus comprising:
	a magnet static, gradient magnetic field coils and at least one radio frequency (RF) coil disposed to define an imaging volume and connected to control circuits including at least one processor programmed [Claim 1 teaches an MRI apparatus including static and gradient magnetic field generators and at least one radio frequency (RF) coil disposed to define an imaging volume and connected to control circuits. See also rest of reference.] to
	set a pulse sequence having a pre-pulse for fat suppression and a pulse train for acquiring echo data [Fig. 4, wherein the pulse sequence includes a pre-pulse for fat suppression 115 and a pulse train 102a-102n for acquiring echoes 107a-107n. See also Fig. 3. See also rest of reference.], the pulse sequence being provided with a plurality of dummy pulses between the pre-pulse and the head of the pulse train [¶0018 and ¶0020, wherein the echoes 107a-107e from pulses 102a-102e are cancelled and are used to wait until the spins go from a transient state to a stationary state.  Therefore, pulses 102a-102e are dummy pulses. See Fig. 3 and 4. See also rest of reference.];
	set the number of said dummy pulses so as to set an application time period during which dummy pulses are applied thereby setting an extent of fat suppression [¶0018-0022, wherein the pulse sequence was designed so that there are pulses 102a-102e, that are discarded or put into high-frequency regions of the k-space, before excitation pulses with zero phase encoding 102f-102i so that a desired level of fat suppression is acquired in the center of the k-space. See also rest of reference.];
[Fig. 4, wherein the pulse sequence is applied. See also ¶0022 and rest of reference.]; and
	reconstruct an image of the test object from the acquired echo data [Claim 1, wherein an image is reconstructed from the acquired data. See also rest of reference.], 
	wherein the pre-pulse is a CHESS pulse which frequency selectively makes vertical magnetization of fat fall by a flip angle of substantially 90 degrees [¶0027, wherein a CHESS pulse is used as the fat suppression pulse 115. See also rest of reference.].
	However, Yumiko is silent in teaching adjust an extent of fat suppression by adjusting the number of said dummy pulses so as to adjust an application time period during which dummy pulses are applied.
	Yui, which is also in the field of MRI, teaches adjust an extent of fat suppression by adjusting the number of said dummy pulses so as to adjust an application time period during which dummy pulses are applied [¶0066, wherein an arbitrary number of dummy pulses can be used and the number of dummy pulses will correspond to a number of dummy pulses needed to obtain a sufficient amount of fat saturation. The number of dummy pulses will correspond to the application time of the dummy pulses, See Fig. 6. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Yumiko and Yui teaches that it is known to use differing amounts of dummy pulses between a fat suppression pulse and data acquisition sequences so that sufficient fat suppression can occur [Yui - ¶0066] and Yumiko teaches that it is preferred, [Yumiko - ¶0022. See also rest of reference.] and that the invention of Yumiko is not restricted to the embodiments disclosed [Yumiko - ¶0020. See also rest of reference.]. Therefore, it would have been obvious to try adjusting the number of said dummy pulses so as to adjust an application time during which dummy pulses are applied, to acquire an image that shows a fat saturation that is sufficient for the scenario, wherein different amounts of dummy pulses would be necessary in different scenarios so that a sufficient fat saturation is obtained.

Regarding claim 13, Yumiko teaches a magnetic resonance imaging (MRI) apparatus comprising:
	a magnet, gradient magnetic field coils and at least one radio frequency (RF) coil disposed to define an imaging volume and connected to control circuits including at least one processor programmed to [Claim 1 teaches an MRI apparatus including static and gradient magnetic field generators and at least one radio frequency (RF) coil disposed to define an imaging volume and connected to control circuits. See also rest of reference.] set a pulse sequence having a pre-pulse for fat suppression and a pulse train for acquiring echo data [Fig. 4, wherein the pulse sequence includes a pre-pulse for fat suppression 115 and a pulse train 102a-102n for acquiring echoes 107a-107n. See also Fig. 3.], the pulse train being arranged immediately after the pre-pulse [Fig. 4, wherein pulses 102 are immediately after fat saturation pulse 115. See also rest of reference.];
Fig. 4, wherein the pulse sequence is applied.]; and 
	reconstruct an image of the test object from the acquired echo data [Claim 1, wherein an image is reconstructed from the acquired data. See also rest of reference.], 
	wherein the pulse sequence includes a plurality of excitation pulses between the head of the pulse train and an excitation pulse which corresponds to zero phase encoding [¶0022 and Fig. 4, wherein pulses 102b-102e are a plurality of excitation pulses between the head pulse 102a of the pulse train and excitation pulses 102f-102i which correspond to zero phase encoding. Fig. 4 shows that the signals 107f-107i are at the middle/origin of the k-space and therefore have zero phase encoding. See also rest of reference.], and 
	the number of the plurality of excitation pulses is set such that a respectively corresponding setting of fat suppression is achieved [¶0018-0022, wherein the pulse sequence was designed so that there are pulses 102a-102e, that are discarded or put into high-frequency regions of the k-space, before excitation pulses with zero phase encoding 102f-102i so that a desired level of fat suppression is acquired in the center of the k-space. See also rest of reference.].
	However, Yumiko is silent in teaching wherein an extent of fat suppression is adjusted to a desirable value, instead of increasing the extent of fat suppression too much, by adjusting the number of the plurality of excitation-5-KITANEAtty Docket No.: IPW-2382-198Appl. No. 15/971,174 pulses.
	Yui, which is also in the field MRI, teaches wherein an extent of fat suppression is adjusted to a desirable value, instead of increasing the extent of fat suppression too much, by adjusting the number of the plurality of excitation-5-KITANEAtty Docket No.: IPW-2382-198Appl. No. 15/971,174 pulses [¶0066, wherein an arbitrary number of dummy pulses can be used and the number of dummy pulses will correspond to a number of dummy pulses needed to obtain a sufficient amount of fat saturation. The number of dummy pulses will correspond to the application time of the dummy pulses, See Fig. 6. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Yumiko and Yui teaches that it is known to use differing amounts of dummy pulses between a fat suppression pulse and data acquisition sequences so that sufficient fat suppression can occur [Yui - ¶0066] and Yumiko teaches that it is preferred, not mandatory, to set a certain amount of dummy acquisitions between a fat suppression pulse and data acquisition sequences [Yumiko - ¶0022. See also rest of reference.] and that the invention of Yumiko is not restricted to the embodiments disclosed [Yumiko - ¶0020. See also rest of reference.]. Therefore, it would have been obvious to try adjusting the number of said dummy pulses so as to adjust an application time during which dummy pulses are applied, to acquire an image that shows a fat saturation that is sufficient for the scenario, wherein different amounts of dummy pulses would be necessary in different scenarios so that a sufficient fat saturation is obtained.

Regarding claim 14, Yumiko and Yui teach the limitations of claim 13, which this claim depends from.
	Yumiko further teaches wherein the pulse train is a pulse train such that the head corresponds to a negative phase encoding quantity, the phase encoding quantity increases in specific increments in a positive direction from the negative phase encoding quantity, and that [¶0028 and Fig. 6, wherein the phase encoding axis is the horizontal axis.  Therefore the phase encoding starts in the negative direction with pules 102a-102e and produces k-space data 201b on the left side of the k-space grid 200. Then pulses 102j-102n produce k-space data 201b on the right side of k-space grid 200. See also rest of reference which teaches adjusting phase encoding amount.].

Regarding claim 16, Yumiko and Yui teach the limitations of claim 1, which this claim depends from.
	Yumiko and Yui both teach wherein, (a) when the extent of fat suppression is increased too much, a resulting maximally suppressed fat signal is insufficient to cover a first signal from a target object and a substantial portion of a second signal of lesser strength from one or more secondary objects near the target object, and (b) when the extent of fat suppression is at said desired value, a resulting moderately suppressed fat signal is sufficient to cover said substantial portion of said second signal while being insufficient to cover the first signal [Yumiko – ¶0022 and Fig. 4 and rest of description, wherein fat suppression is highest immediately after the fat suppression pulse and therefore, the echoes acquired after (107a to 107e) can be discarded and echoes 107f to 107i are acquired with the fat suppression not maximized. Yui - ¶0066, wherein dummy pulse are added after the fat saturation pulse to acquire a sufficient, not maximal, fat saturation effect. Therefore, both Yumiko and Yui teach (a) when the extent of fat suppression is increased too much, a resulting maximally suppressed fat signal is insufficient to cover a first signal from a target object and a substantial portion of a second signal of lesser strength from one or more secondary objects near the target object, and (b) when the extent of fat suppression is at said desired value, a resulting moderately suppressed fat signal is sufficient to cover said substantial portion of said second signal while being insufficient to cover the first signal. See also rest of both references.].

Regarding claim 17, Yumiko and Yui teach the limitations of claim 1, which this claim depends from.
	Yumiko and Yui both teach wherein said desirable value is between a minimum value of the extent of fat suppression and a maximum value of the extent of fat suppression [Yumiko – ¶0022 and Fig. 4 and rest of description, wherein fat suppression is highest immediately after the fat suppression pulse and therefore, the echoes acquired after (107a to 107e) can be discarded and echoes 107f to 107i are acquired with the fat suppression not maximized. Yui - ¶0066, wherein dummy pulse are added after the fat saturation pulse to acquire a sufficient, not maximal, fat saturation effect. See also rest of both references.].

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Yumiko, in view of Yui, and in further view of Asano (US 2007/0052415).

Regarding claim 3, Yumiko and Yui teach the limitations of claim 1, which this claim depends from.
	Yumiko further teaches wherein said at least one processor includes an operator input port further comprising an input unit to which application time information on the application time can be changeably inputted, wherein the application time is set on the basis of the [¶0025, wherein control part, i.e. a computer/processor, adjusts the timing of the sequence. ¶0016, wherein the TR can be set and shortened. The setting of the TR will change the application time of the dummy pulses. See also rest of reference.].
However, Yumiko and Yui are silent in explicitly teaching wherein the number of the dummy pulses is calculated upon a period of time between the pre-pulse for fat suppression and the head of the pulse train for data acquisition being divided by the interval of the excitation pulses.
Asano, which is in the field of MRI, also teaches a method of fat suppression [¶0013. See also rest of reference.]. Asano further teaches wherein said at least one processor includes an operator input port further comprising an input unit [Fig. 1, computer 107. See also rest of reference.]. Asano further teaches wherein the number of the dummy pulses is calculated based upon a period of time between the pre-pulse for fat suppression and the head of the pulse train for data acquisition being divided by the interval of the excitation pulses [See Figs. 3 and 4, wherein the number of dummy pulses are different depending on how the how the flip angle is increased and the time between the prior pulse P and imaging pulses. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art to combine the teachings of Yumiko and Yui with the teachings of Asano because Asano teaches a pulse string that monotonically increases the flip angle to bring the magnetization of the nuclei to a steady-state [Asano - ¶0020]. The dummy pulses in Yumiko and Yui are also used to bring the [Yumiko - ¶0018; Yui - ¶0063-66. See also rest of references.].

Claims 6 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Yumiko, in view of Yui, and in further view of Kitane et al. (US 2008/0238421, herein referred to as Kitane).

Regarding claim 6, Yumiko and Yui teaches the limitations of claim 1, which this claim depends from.
	Yumiko further teaches the pulse sequence being provided with a plurality of dummy pulses between the pre-pulse for fat suppression and the head of the pulse train for data acquisition and the application time for the plural dummy pulses is an interval since vertical magnetization of fat made fall by the fat suppression pulse reaches zero until the head of the pulse train. [¶0018 and ¶0020, wherein the echoes 107a-107e from pulses 102a-102e are cancelled and are used to wait until the spins go from a transient state to a stationary state.  Therefore, pulses 102a-102e are dummy pulses. See Fig. 3 and 4. Fig. 4, fat suppression pulse 115.]. Yumiko further teaches wherein the pre-pulse for fat suppression can be a CHESS pulse [¶0027, wherein a CHESS pulse is used as the fat suppression pulse 115.].
However, Yumiko and Yui are silent in explicitly teaching wherein fat suppression is obtained by executing a SPIR pulse.
Kitane, which is in the field of MRI, teaches a method of suppressing fat [See ¶0040]. Kitane further teaches wherein the pre-pulse for fat suppression is a SPIR pulse which [Fig. 11, wherein a SPIR pulse is used. See also ¶0043.]. 
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Yumiko and Yui with the teachings of Kitane because Yumiko and Yui teaches using fat suppression pulses [Yumiko - ¶0027, wherein a CHESS pulse is used as the fat suppression pulse 115. Yui- ¶0066.] and Kitane teaches specific pulses for fat suppression, SPIR and CHESS pulses, which are well known in the art [Kitane - ¶0005].

Regarding claim 9, Yumiko and Yui teaches the limitations of claim 1, which this claim depends from.
Yumiko and Yui are silent in explicitly teaching the limitations of claim 9.
Kitane, which is in the field of MRI, teaches a method of suppressing fat [See ¶0040. See also rest of reference.]. Kitane further teaches wherein the pulse train for data acquisition is a pulse train according to an FFE (Fast Field Echo) method [¶0104 discloses an FFE method.].
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Yumiko and Yui with the teachings of Kitane because Yumiko and Yui teaches using fat suppression pulses [Yumiko - ¶0027, wherein a CHESS pulse is used as the fat suppression pulse 115. Yui- ¶0066.] and Kitane teaches specific pulses for fat suppression, SPIR and CHESS pulses, which are well known in the art [Kitane - ¶0005].

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Yumiko, in view of Yui, and in further view of Saranathan et al. (US 2008/0224697, herein referred to as Saranathan).

Regarding claim 8, Yumiko and Yui teaches the limitations of claim 7, which this claim depends from.
	However, Yumiko and Yui are silent in teaching the limitations of claim 8.
	Saranathan further teaches wherein the pulse train is a pulse train such that echo data is acquired (a) in order of a phase encoding quantity according to centric order [¶0001, ¶0005-0009; ¶0023], (b) in order of a phase encoding quantity which increases in a positive direction from a phase encoding quantity of zero, and changes a sign after reaching a positive maximum and decreases from a negative maximum towards zero, or (c) in order of a phase encoding quantity which increases in a negative direction from a phase encoding quantity of zero, and changes a sign after reaching a negative maximum and decreases from a positive maximum towards zero.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Yumiko and Yui with the teachings of Saranathan because Saranathan teaches that it is known to use a different amount of dummy pulse acquisitions between a fat suppression pulse and data acquisition sequences [Saranathan - Claim 5, wherein at least one dummy acquisition is played out and ¶0033, wherein a plurality of dummy acquisitions can be played out. Therefore, there can be variable amount of dummy acquisitions.] and Yumiko and Yui both also teach dummy acquisitions. Further, Saranathan [Saranathan - ¶0005].

Claims 12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Yumiko, in view of Yui, and in further view of Kitane et al. (US 2008/0064951, herein referred to the second named inventor, Yamashita, to avoid confusion with previously cited Kitane).

Regarding claim 12, Yumiko and Yui teach the limitations of claim 10, which this claim depends from.
	Yumiko further teaches a control unit that adjusts timing of the pulse sequence [¶0025]. 
	However, both Yumiko and Yui are silent in teaching wherein said at least one processor includes an input port to which delay information on the application time can be changeably inputted, and the application time being set on the basis of the delay information having been inputted.
	Yamashita further teaches wherein said at least one processor includes an input port to which delay information on the application time can be changeably inputted [¶0046, ¶0055, Claim 5], and the application time being set on the basis of the delay information having been inputted [¶0046, ¶0055, Claim 5].
	It would have been obvious to a person having ordinary skill in the art to combine the teachings of Yumiko and Yui with the teachings of Yamashita because Yamashita teaches it is [Yamashita - Fig. 2; ¶0046].
 
Regarding claim 15, Yumiko and Yui teach the limitations of claim 13, which this claim depends from.
Yumiko and Yui are silent in teaching the limitations of claim 15.
Yamashita further teaches wherein the pulse train for data acquisition is a pulse train such that the head corresponds to a positive phase encoding quantity, that the phase encoding quantity decreases in specific decrements in a negative direction from the positive phase encoding quantity, and that the positive phase encoding quantity at the head is adjustable [Fig. 3, wherein the top line PR1 is acquired first and then the phase encoding is decreased until the last line is acquired PRi].
	It would have been obvious to a person having ordinary skill in the art to combine the teachings of Yumiko and Yui with the teachings of Yamashita because Yamashita teaches an acquisition trajectory and that it is also known in the art to acquire k-space data from peripheral regions first, rather than the center of the k-space [Yamashita - Fig. 3].

Allowable Subject Matter
Claims 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
**However, it is noted that a statutory double patenting rejection may occur with US 9,995,811 if either claims 4 or 11 are moved into the independent claim. The terminal disclaimer filed 08/29/2019 would not overcome a statutory double patenting rejection.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 4 and 11, the relevant prior art is silent in teaching wherein the pre-pulse includes a first pulse for fat suppression and a second pulse for fat suppression, the first pulse is an SPIR pulse which frequency selectively makes vertical magnetization of fat fall by a flip angle being larger than 90 degrees and smaller than 180 degrees, the second pulse is a CHESS pulse which frequency selectively makes vertical magnetization of fat fall by a flip angle of substantially 90 degrees, an interval between the SPIR pulse and the CHESS pulse is a period of time since the SPIR pulse is applied until the vertical magnetization of fat made fall by the SPIR pulse reaches zero, and the application time for the plural dummy pulses is an interval between the CHESS pulse and the head of the pulse train.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896